Case 2:20-cv-00012-TSK Document6 Filed 06/04/20 Page 1of1 PagelD # 146

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE CINCINNATI INSURANCE
COMPANY, an Ohio corporation,
Plaintiff,
v CIVIL ACTION NO.: 2:20-cv-12 (Kleeh)

PREMIER CONSTRUCTION SERVICES
LLC and ROBERT RIFFLE,

Defendants.

NOTICE OF DISMISSAL WITHOUT PREJUDICE

COMES NOW The Cincinnati Insurance Company, Plaintiff, by its counsel, Randall L. Trautwein,
moving to dismiss this civil action without prejudice, pursuant to Rule 41(a)(1), Federal Rules of Civil
Procedure. Plaintiff represents the following:

i, The opposing parties have not filed or served an Answer, Motion or any appearance in the
subject civil action.

2. The movant desires to dismiss this civil action and pursue the subject claims in an alternate
forum.

WHEREFORE, Plaintiff does hereby dismiss this civil action without prejudice.

THE CINCINNATI INSURANCE

COMPANY
By counsel

/s/Randall L. Trautwein
Randall L. Trautwein, Esquire, WVSB #3791
Lamp Bartram Levy Trautwein & Perry, PLLC
720 Fourth Avenue
P.O. Box 2488
Huntington, WV 25725
(304) 523-5400

Counsel for The Cincinnati Insurance Company

FA#S8698\P\Notice of Dismissal. docx
